DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 16/392470, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, there is no support in the original specification of the parent application (16/392470, which this application is a continuation of) for a second tactile signal including multiple swipes or taps by a user. All of the disclosed tactile signals appear to be a single swipe or tap (see paragraph 00122-00124 of the parent application).
Regarding claims 16 and 20, there is no support in the original specification of the parent application (16/392470, which this application is a continuation of) for all of the light sources being visible to a user looking down at the housing while wearing the article of footwear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails to further limit the subject matter of the claim upon which it depends (see claim 11, lines8-9).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,033,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent.

Claims 1-3, 8-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,103,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,185,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Alt et al. (US 9,204,690), herein Alt.
Regarding claim 1, Alt discloses a lacing system for an article of footwear defining a forefoot region, a midfoot region, and a heel region (as seen in Fig. 1), the lacing system comprising: a sole structure; an upper attached to the sole structure, the upper comprising a lateral side, a medial side, and a tongue (as seen in Fig. 1, 2); a housing (gear box) that is disposed along the tongue and entirely within the midfoot region; and an electronics assembly enclosed entirely within the housing, the electronics assembly including at least a motor (gear motor) and a gear assembly (gears), wherein a first lace (laces, as seen in Fig. 1 -4 which are connected at the bottom ends to create a single lace) extends from the housing through a first aperture and a second aperture (as seen in Fig. 4), and wherein the first lace is drawn into the housing when the motor is activated by a user (column 2, line 50-column 3, line 16; Fig. 1-4).
Regarding claim 2, Alt discloses that the electronics assembly further includes a sensor (control buttons) that is responsive to tactile interaction with the housing by a user.
Regarding claim 7, Alt discloses that when the motor is activated, the first lace is spooled about a longitudinal axis (onto pulley) and into the housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alt, as applied to claim 1, in view of Merlaku et al. (DE 29817003), herein Merlaku.
Alt discloses a battery (power source), but does not disclose that the battery is located within the sole structure. Merlaku teaches a lacing system for an article of footwear having an electronics assembly including a motor and a gear assembly disposed along the tongue in a midfoot region. A battery unit (battery 2) is located within the sole structure, and is connected to the electronics assembly with a wire (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the battery in the sole structure, in order to minimize the size needed for the housing on the tongue, allowing for a lower profile housing unit along the upper.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alt and Merlaku, as applied to claim 8, further in view of Torres (US 2013/0104429).
The combination of Alt and Merlaku does not specifically disclose that the battery is charged by induction with a charging coil. Torres teaches an article of footwear including a battery (battery 20) that is electrically coupled with a charging coil (coil 32), and the battery is charged by induction when the charging coil is inductively coupled with an external charger (paragraphs 0029, 0044-0045; Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the battery of Alt and Merlaku with a charging coil, as taught by Torres, so that the battery can by simply and effectively recharged by induction without having to remove the battery or plug in any cables.


Claim(s) 3-6 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alt, as applied to claims 1 and 2, in view of Pheil et al. (US 2016/0345681), herein Pheil.
Regarding claim 3, Alt does not disclose a plurality of light sources. Pheil teaches a lacing system for an article of footwear that includes a housing (ECU 210 ) disposed within a midfoot region, an electronics assembly enclosed entirely within the housing including a motor, a gear assembly, and a plurality of light sources, and a lace extending from the housing through apertures (paragraph 0066-0068, 0070). Pheil further teaches that the lights sources may be housed within a light-transmissive element so as to emit light that is visible the wearer (paragraph 0084). The light sources may act to provide information to the user regarding the status of the lacing system (paragraphs 0136-0140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of light sources that project light through a portion of the housing, as taught by Pheil, to the electronics assembly of Alt in order to provide information to the user regarding the status of the lacing system that is easily visible on the article of footwear.
Regarding claim 4, Pheil teaches that the plurality of light sources display a first configuration based on a first tactile signal, and wherein the plurality of light sources display a second configuration based on a second tactile signal that is different than the first tactile signal (paragraphs 0139-0140).
Regarding claims 5 and 6, the first tactile signal includes only a first swipe or a tap by a user (such as tapping the tighten control button), and the second tactile signal includes multiple second swipes or taps by a user (such as tapping the loosen button multiple times).
Regarding claim 10, Pheil teaches that the light sources may be provide on a printed circuit (paragraph 0137). Pheil does not specifically disclose that the printed circuit is a flexible circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the printed circuit a flexible circuit in order to use an element which fits well within a housing within an article of footwear.
Regarding claims 11 and 13, Alt discloses a lacing system for an article of footwear defining a forefoot region, a midfoot region, and a heel region (as seen in Fig. 1), the lacing system comprising: a sole structure; an upper attached to the sole structure, the upper comprising a lateral side, a medial side, and a tongue (As seen in Fig. 1, 2); a housing (gear box) that is disposed along the tongue and entirely within the midfoot region; and an electronics assembly enclosed entirely within the housing, the electronics assembly including at least a motor (gear motor), a gear assembly (gears) (column 2, line 50-column 3, line 16; Fig. 1-4).
Alt does not disclose a plurality of light sources. Pheil teaches a lacing system for an article of footwear that includes a housing (ECU 210 ) disposed within a midfoot region, an electronics assembly enclosed entirely within the housing including a motor, a gear assembly, and a plurality of light sources, and a lace extending from the housing through apertures (paragraph 0066-0068, 0070). Pheil further teaches that the lights sources may be housed within a light-transmissive element so as to emit light that is visible the wearer (paragraph 0084). The light sources may act to provide information to the user regarding the status of the lacing system (paragraphs 0136-0140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of light sources that project light through a portion of the housing, as taught by Pheil, to the electronics assembly of Alt in order to provide information to the user regarding the status of the lacing system that is easily visible on the article of footwear.
Regarding claim 12, Alt discloses that a first lace (laces, as seen in Fig. 1 -4 which are connected at the bottom ends to create a single lace) extends from the housing through a first aperture and a second aperture (as seen in Fig. 4), and wherein the first lace is drawn into the housing when the motor is activated by a user.
Regarding claim 14, Pheil teaches that the plurality of light sources display a first configuration based on a first tactile signal, and wherein the plurality of light sources display a second configuration based on a second tactile signal that is different than the first tactile signal (paragraphs 0139-0140).
Regarding claim 15, Pheil teaches that the light sources may be provide on a printed circuit (paragraph 0137). Pheil does not specifically disclose that the printed circuit is a flexible circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the printed circuit a flexible circuit in order to use an element which fits well within a housing within an article of footwear.
Regarding claim 16, Alt and Pheil teach that all of the light sources are visible to a user looking down at the housing while wearing the article of footwear (wherein the light sources are located along the top of the footwear at the tongue).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alt in view of Merlaku.
Regarding claim 17, Alt discloses a lacing system for an article of footwear defining a forefoot region, a midfoot region, and a heel region (as seen in Fig. 1), the lacing system comprising: a sole structure; an upper attached to the sole structure, the upper comprising a lateral side, a medial side, and a tongue (as seen in Fig. 1, 2); a housing (gear box) that is disposed along the tongue and entirely within the midfoot region; and an electronics assembly enclosed entirely within the housing, the electronics assembly including at least a motor (gear motor) and a gear assembly (gears), wherein the motor includes a motor shaft that defines a first axis (Fig. 3), and when the motor is activated, a first lace is spooled (about pulley) about a second axis and into the housing (column 2, line 50-column 3, line 16; Fig. 1-4).
Alt does not disclose that the first axis is offset with respect to the second axis. Merlaku teaches a lacing system for an article of footwear having an electronics assembly including a motor (1) and a gear assembly disposed along the tongue in a midfoot region. The motor includes a motor shaft that defines a first axis, and when the motor is activated, a first lace (20) is spooled about a second axis and into the housing, and wherein the first axis is offset with respect to the second axis (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the first axis with respect to the second axis, as taught by Merlaku, as this would be a simple substitution of one gear assembly for another, with the predictable result of providing a low profile gearing and spool assembly which fits well within the tongue of the footwear.
Regarding claim 18, Merlaku teaches that the first axis and the second axis are orthogonally offset (Fig. 1).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alt and Merlaku, as applied to claim 17, further in view of Pheil.
Regarding claim 19, Alt does not disclose a plurality of light sources. Pheil teaches a lacing system for an article of footwear that includes a housing (ECU 210 ) disposed within a midfoot region, an electronics assembly enclosed entirely within the housing including a motor, a gear assembly, and a plurality of light sources, and a lace extending from the housing through apertures (paragraph 0066-0068, 0070). Pheil further teaches that the lights sources may be housed within a light-transmissive element so as to emit light that is visible the wearer (paragraph 0084). The light sources may act to provide information to the user regarding the status of the lacing system (paragraphs 0136-0140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of light sources that project light through a portion of the housing, as taught by Pheil, to the electronics assembly of Alt in order to provide information to the user regarding the status of the lacing system that is easily visible on the article of footwear.
Regarding claim 20, Alt and Pheil teach that all of the light sources are visible to a user looking down at the housing while wearing the article of footwear (wherein the light sources are located along the top of the footwear at the tongue).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732